Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       Case No. 1:19-mc-20493-UU-O’SULLIVAN


  SECURITIES AND EXCHANGE COMMISSION,

               Applicant,

  v.

  CARLA MARIN,

               Respondent.

  _____________________________/


                            REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court pursuant to the Motion to Intervene filed by Guy

  Gentile (DE # 37, 4/4/19). This case was referred to Chief United States Magistrate

  Judge John J. O’Sullivan pursuant to 28 U.S.C. §636. Having carefully considered the

  filings and the applicable law, the undersigned recommends that the Motion to

  Intervene filed by Guy Gentile (DE # 37, 4/4/19) be DENIED in accordance with the

  following Report and Recommendation.1




        1
           The undersigned notes that on May 28, 2019, a Report and Recommendation
  was issued by United States Magistrate Judge Torres in the case of 19-mc-20496-
  Williams/Torres, SEC v. MinTrade Technologies. Guy Gentile sought to intervene in
  the aforementioned case, a case very similar to the case at bar. The Report and
  Recommendation issued by United States Magistrate Judge Torres recommended
  denying Guy Gentile’s Motion to Intervene. The undersigned reviewed the extremely
  well written and well reasoned Report and Recommendation issued by Judge Torres,
  and hereby adopts and incorporates the recommendations made by Judge Torres in
  that Report and Recommendation into this Report and Recommendation.
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 2 of 13



                                       BACKGROUND


         In September 2017, and December 2018, the SEC issued subpoenas (the first

  for testimony, the second for documents) to the respondent, Carla Marin, as part of an

  investigation into Swiss America Securities, Ltd., formerly known as SureTrader,

  (“Swiss America” or “SureTrader”), a Bahamas-based broker-dealer, and its owner, Guy

  Gentile, in connection with potential violations of the federal securities laws.2 The

  potential violations included unregistered broker-dealer conduct as prohibited under

  Section 15(a) of the Securities and Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

  § 78u(a). Swiss America is registered with the Securities Commission for the Bahamas,

  but not with the SEC. The respondent is the sole owner and employee of Mint Custody

  Limited, a Delaware corporation purportedly in the business of “holding custody.” Prior

  to issuing subpoenas to the respondent, the SEC’s investigation revealed that Swiss

  America had transferred United States customer funds from overseas to Mint Custody’s

  bank account at Wells Fargo. (DE #1 at 4, 02/06/2019).

         The first subpoena requested that the respondent testify in Miami, Florida on

  September 19, 2017. (DE #1 at 5, 02/06/2019). The second subpoena requested that

  the respondent produce various documents, such as Mint Custody’s stock ledgers,

  registration and incorporation documents, as well as communications regarding Swiss

  America and its owner. (DE # 1-3 at 4-5, 02/02/2019). The SEC sought this information

  to determine whether Mint Custody held funds of Swiss America customers during a


         2
         There was another subpoena for documents issued to Marin in December
  2017, but Marin claimed at one point that the December 2017 subpoena was not
  served on her, so the same subpoena was served on Marin again in December 2018.

                                               2
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 3 of 13



  time period relevant to the SEC’s investigation into Swiss America. (DE #1 at 1,

  02/06/2019). Central issues to the potential securities violations include: (1) whether

  Swiss America’s customers include United States residents; and (2) the movement of

  funds. (DE# 1 at 1-2, 02/06/2019). The SEC seeks information from the respondent

  because funds at issue passed through accounts in the United States that the

  respondent controlled. (DE# 1 at 13-14).

         The respondent failed to appear to testify as requested by the September 2017,

  subpoena and did not produce the documents requested in the subpoena for

  documents. (DE #1 at 5, 02/06/2019). On September 25, 2017, the respondent, then

  pro se, contacted SEC staff via email claiming that the SEC lacked jurisdiction to

  compel the respondent to appear in Florida. (DE #1 at 5, 02/06/2019). The respondent

  then agreed to testify in New York, and the SEC agreed to reschedule her testimony for

  November 9, 2017, at the SEC’s New York Regional Office. (DE #1 at 5, 02/06/2019).

  Days before the rescheduled testimony date, the respondent requested another

  rescheduling, which the Commission accommodated. (DE #1 at 6, 02/06/2019).

  However, the respondent again rescheduled, but then cancelled after retaining counsel,

  who asserted that the respondent would not testify absent a court order. (DE #1 at 6).

  The respondent continued to refuse to testify or produce documents over the following

  13 months, despite the SEC’s repeated efforts to subpoena the respondent via process

  server. (DE #1 at 5-9, 02/06/2019). The respondent’s purported reasons for refusing to

  testify or produce documents ranged from illness of family friends, to incorrect address

  information on the SEC’s subpoenas. (DE #1 at 5-9, 02/06/2019). Also during that time,

  the respondent’s first counsel withdrew, and the respondent retained second counsel,

                                               3
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 4 of 13



  who also withdrew. (DE #1 at 6, 7-8, 02/06/2019). The respondent retained third

  counsel who continued the respondent’s refusal to comply with the subpoena, despite

  the re-service of the subpoena for documents on Marin via process server in December

  2018. (DE #1 at 8, 02/06/2019). Having exhausted all efforts to obtain the respondent’s

  testimony, the SEC petitioned this Court seeking an Order to Show Cause why Marin

  should not appear for testimony and produce documents pursuant to the subpoenas,

  and an order enforcing the subpoenas. (DE #1 at 9, 02/06/2019).

        On March 19, 2019, an evidentiary hearing was held in this matter before the

  undersigned. The SEC called Jessica Maria Weissman, an assistant regional director

  to the division of enforcement at the SEC, to testify. Ms. Weissman indicated that she

  oversees investigations within the enforcement division of the SEC, one of which is the

  Traders Café investigation, which she has overseen for about four and a half years.

  Ms. Weissman further indicated that the Traders Café investigation was entirely

  separate from the SEC enforcement litigation in New Jersey involving Guy Gentile, and

  that there was no connection between the Miami investigation and the litigation against

  Mr. Gentile. The Formal Order of Investigation authorizes the SEC to conduct the

  Miami investigation and the investigation is ongoing. According to Ms. Weissman, the

  Formal Order does not expire and does not dictate how the SEC investigates violations

  under the Formal Order. Additionally, Ms. Weissman and members of her team are

  authorized to issue subpoenas, and the subpoenas were issued because they sought

  information that was critical and necessary to the ongoing investigation.

        On April 4, 2019, Guy Gentile filed his Motion to Intervene (DE # 37, 4/4/19).

  Gentile moves to intervene pursuant to Fed. R. Civ. P. 24(a)(2), for good cause as of

                                              4
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 5 of 13



  right, or, in the alternative, pursuant to Fed. R. Civ. P. 24(b)(1)(B) for permissive

  intervention. On April 22, 2019, the SEC filed a response to the Motion to Intervene

  (DE # 45, 4/22/19), on April 29, 2019, Gentile filed a reply (DE # 47, 4/29/19), and on

  May 7, 2019, at the direction of the Court, the SEC filed a sur-reply (DE # 50, 5/7/19).

                                         DISCUSSION

         Rule 24 of the Federal Rules of Civil Procedure provides for two types of

  intervention: intervention of right and permissive intervention. Rule 24 states in part:

                (a) Intervention of Right. On timely motion, the court must
                permit anyone to intervene who:

                       (1) is given an unconditional right to intervene by a
                       federal statue; or

                       (2) claims an interest relating to the property or
                       transaction that is the subject of the action, and is so
                       situated that disposing of the action may as a
                       practical matter impair or impede the movant’s ability
                       to protect its interest, unless existing parties
                       adequately represent that interest.

                (b) Permissive intervention.

                     (1) In General. On timely motion, the court may permit
                anyone to intervene who:

                               (A) is given a conditional right to intervene by
                               federal statute; or

                               (B) has a claim or defense that shares with the
                               main action a common question of law or fact.

  Fed. R. Civ. P. 24(a)-(b).

                Rule 24 allows for “permissive” intervention, in the discretion of the

  Court, when a party “has a claim or defense that shares with the main action a

  common question of law or fact.” Fed. R. Civ. P. 24(b)(1). “It is wholly discretionary with

                                                5
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 6 of 13



  the court whether to allow intervention under Rule 24(b).” In re Bayshore, 471 F.3d at

  1246 (quoting Worlds v. Dep’t of Health and Rehabilitative Servs., 929 F.2d 591, 595

  (11th Cir. 1991)).

  I. Intervention as a Matter of Right

         The Eleventh Circuit employs a four-part test for intervention that is drawn

  directly from Federal Rule of Civil Procedure 24(a)(2). A party may intervene of right by

  establishing that: “(1) his application to intervene is timely; (2) he has an interest

  relating to the property or transaction which is the subject of the action; (3) he is so

  situated that disposition of the action, as a practical matter, may impede or impair his

  ability to protect that interest; and (4) his interest is represented inadequately by the

  existing parties to the suit.” Purcell v. BankAtlantic Fin. Corp., 85 F.3d 1508, 1512 (11th

  Cir. 1996). “Once a party establishes all the prerequisites to intervention, the district

  court has no discretion to deny the motion.” United States v. Georgia, 19 F.3d 1388,

  1393 (11th Cir. 1994).

         1.     Timeliness

                Timeliness is determined by the Court in the exercise of its
                sound discretion, and is to be determined from all the
                circumstances and not solely by reference to how far the suit
                has progressed. Stallworth v. Monsanto Co., 558 F.2d 257,
                263 (5th Cir.1977).3

                In assessing timeliness, the Court must consider four

         3
           United States v. Jefferson County, 720 F.2d 1511, 1516 (11th Cir.1983); Davis
  v. Butts, 290 F.3d 1297, 1300 (11th Cir.2002). “If a motion to intervene is untimely,
  intervention must be denied.” NAACP v. New York, 413 U.S. 345, 365, 93 S.Ct. 2591,
  37 L.Ed.2d 648 (1973).



                                                6
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 7 of 13



                factors:

                (1) The length of time during which the would-be
                intervenor knew or reasonably should have known of his
                interest in the case before he petitioned for leave to
                intervene; (2) the extent of the prejudice to the existing
                parties as a result of the would-be intervenor's failure to
                apply as soon as he knew or reasonably should have
                known of his interest; (3) the extent of the prejudice to
                the would-be intervenor if his petition is denied; and (4)
                the existence of unusual circumstances militating either
                for or against a determination that the application is
                timely.


  Guevara v. Republica del Peru, No. 04-23223-CIV, 2008 WL 5101795, at *1 (S.D.

  Fla. Dec. 1, 2008).4

         Gentile has not met the timeliness requirement in light of the aforementioned

  factors. Gentile knew about this case from the beginning of the action, as

  evidenced by his filing of his February 8, 2019 case in the District Court of New

  Jersey,5 yet did not file his motion to intervene until April 4, 2019. The Application to

  enforce the subpoenas was fully briefed by both of the original parties and the

  undersigned held an evidentiary hearing in this matter before Gentile filed his motion


         4
          With reference to the cite within the quote to Stallworth v. Monsanto Co., 558
  F.2d 257, 263 (5th Cir. 1977), in Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
  Cir. 1981), the en banc Eleventh Circuit adopted as binding precedent all Fifth Circuit
  decisions rendered prior to October 1, 1981.
         5
          The District Court of New Jersey case of Gentile v. SEC, 19-5155 (JLL)(JAD)
  involved a Motion for Preliminary Injunction by the plaintiff, Guy Gentile, against the
  defendant requesting the Court to prevent the SEC from pursuing their investigation in
  Miami. The action was filed by Gentile two days after the SEC filed this matter to
  enforce the subpoena issued in South Florida. The SEC moved to dismiss the New
  Jersey matter for lack of subject matter jurisdiction. The Court granted the SEC’s
  Motion to Dismiss and denied Guy Gentile’s Motion for Preliminary Injunction as moot.

                                               7
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 8 of 13



  to intervene. Moreover, the parties had already begun additional briefing on the

  matter of personal jurisdiction as a result of the aforementioned evidentiary hearing.

  Additionally, intervention at this time would prejudice the SEC in this matter because

  it would delay the SEC’s investigation.

  2. Other Factors for Intervention as of Right

         The Court finds that in addition to the untimeliness of the Motion to Intervene,

  the intervention is not permitted under the law. The Supreme Court has held that

  “the right of a third party to intervene in an enforcement action ‘is permissible only

  and is not mandatory.’ ” S.E.C. v. Jerry T. O’Brien, Inc., 467 U.S. 735, 748 n.19

  (1984) (quoting Donaldson v. United States, 400 U.S. 517, 529 (1971)); see

  also Matter of an Application to Enforce an Admin. Subpoena Duces Tecum of

  S.E.C. v. Cahan & Co., 1995 WL 472350, at *1 (E.D. Pa. Aug. 10, 1995)

  (“Intervention under Federal Rule of Civil Procedure 24 in a subpoena

  enforcement action is permissible only, not mandatory.”) (quotation and citation

  omitted); In re Oral Testimony of a Witness Subpoenaed Pursuant to Civil

  Investigative Demand No. 98-19, 182 F.R.D. 196, 205 (E.D. Va. 1998). Thus,

  Gentile has no right to intervene. See Fed. R. Civ. P. 24(a)(2).

         The Supreme Court has also held that in an action to enforce an administrative

  subpoena, there is no intervention as of right. Donaldson v. United States, 400 U.S.

  517, 529-30 (1971) (indicating that a taxpayer did not have the right to intervene in a

  summary proceeding to enforce a summons seeking the taxpayer’s documents issued




                                               8
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 9 of 13



  by the IRS to a third party)6; S.E.C. v. Jerry T. O’Brien, Inc., 467 U.S. 735, 748 n. 19

  (1984) (indicating that the subject of an investigation did not have the right to intervene

  between the SEC and the party to whom the subpoena was issued). Accordingly, the

  undersigned finds that Gentile may not intervene as a matter of right.

         Moreover, the undersigned finds that Gentile has not shown that he has a

  legally protectable interest in this matter. See CFTC v. Heritage Capital Advisory

  Services, Ltd., 736 F.2d 384, 386 (7th Cir. 1984) (“Failure to satisfy even one of

  [Rule 24(a)’s] requirements is sufficient to warrant denial of a motion to intervene

  as a matter of right.”). Intervention as of right “is only available if the interest

  asserted is ‘direct, substantial, and legally protectable.’ ” Huff v. Comm’r of I.R.S.,

  743 F.3d 790, 796 (11th Cir. 2014) (quoting Athens Lumber Co., Inc. v. Fed. Election

  Comm’n, 690 F.2d 1364, 1366 (11th Cir. 1982)). “[T]he intervenor must be at least

  a real party in interest in the transaction which is the subject of the proceeding,”

  Id., and “the interest [must] be one which the substantive law recognizes as

  belonging to or being owned by the applicant.” United States v. South Fla. Water

  Mgmt. Dist., 922 F.2d 704, 710 (11th Cir. 1991). “Thus, a legally protectable

  interest is an interest that derives from a legal right.” Mt. Hawley Insurance Co. v.

  Sandy Lake Properties, Inc., 425 F.3d 1308, 1311 (11th Cir. 2005).

         Gentile only asserts that some of the documents that may be produced by

  Marin might include information related to himself or one of his businesses. Under



         6
          The undersigned notes that the Donaldson case was a case regarding an IRS
  summons for tax records. The Tax Code was later changed to permit taxpayers to
  intervene in some circumstances.

                                                  9
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 10 of 13



   Donaldson, this is not sufficient. See Donaldson, 400 U.S. at 530-531 (denying

   a third party’s attempt to intervene, under Rule 24(a)(2), because the “asserted

   interest [was]…nothing more than a desire by [the moving party] to counter and

   overcome [the subpoena targets’] willingness, under summons, to comply and to

   produce records.”). Similarly, Gentile’s claim that the SEC’s investigation

   damaged his business interests is not sufficient to demonstrate he has a

   protectable interest in this matter. Mt. Hawley, 425 F.3d at 1311 (“This Court has

   held that a legally protected interest is something more than an economic

   interest.”) (quotation omitted); see also, S.E.C. v. Brigadoon Scotch Distributing Co.,

   480 F.3d 1047, 1056 (2d Cir. 1973) (“[T]he mere suggestion by appellants of

   possible damage to their business activities is not sufficient to block an

   authorized inquiry into relevant matters.”). Accordingly, Gentile may not

   intervene.

          Denying Gentile’s Motion to Intervene does not hinder his ability to protect

   his legal interests. Gentile may question the integrity of the SEC’s investigation if

   the SEC files suit against him. (DE # 53) (“The fact remains that Congress has

   designated an exclusive mechanism for such challenges, and that mechanism is in

   response to a proceeding initiated by the SEC.”). Accordingly, there is no reason

   for Gentile to interfere with the SEC’s investigation into third parties simply

   because information related to Gentile may be produced. Hunter v. S.E.C., 879 F.

   Supp. 494, 501 (E.D. Pa. 1995) (“Virtually anyone under investigation, however

   innocent or confident of vindication he may be, will sustain emotional distress. If



                                                10
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 11 of 13



   this were a ground for enjoining an investigation, virtually no investigation of

   suspected wrongdoing could ever be completed.”).

          Moreover, the undersigned finds that Marin can adequately represent

   Gentile’s interest in this matter, as Marin has raised some of the same defenses in

   her response that Gentile raises in his Motion to Intervene. In addition, the

   undersigned does not find that the SEC has taken two different positions, as

   asserted by Gentile. Accordingly, the undersigned finds that Gentile may not

   intervene as a matter of right in this matter.

          II. Permissive Intervention

          With respect to permissive intervention, “[a] party seeking to intervene under

   Rule 24(b)(2) must show that: (1) his application to intervene is timely; and (2) his

   claim or defense and the main action have a question of law or fact in common.”

   Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). As noted above,

   Gentile’s Motion to Intervene was not timely, and therefore, is barred. Gentile argues

   that he was also served with an SEC subpoena, and if the SEC sought to enforce

   that subpoena against him, he would raise the same arguments against the

   subpoena that Marin raises in this matter. The undersigned finds that because the

   subpoena served on Gentile is not at issue in this matter, the aforementioned

   argument lacks merit. Gentile also asserts that he should be permitted to intervene

   because this matter shares common issues and facts with the District of New Jersey

   case of Gentile v. SEC, 19-5155 (JLL) (JAD), which was filed after this matter

   commenced.



                                                11
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 12 of 13



          The Securities Exchange Act of 1934 permits the SEC to use summary

   proceedings to enforce orders in the district courts. See 15 U.S.C. § 78u(e). In this

   matter, Marin was noticed regarding the cause of action, was given an opportunity

   to be heard, and challenged the SEC’s reliance on the Trader’s Café FOI to

   issue the subpoena in this matter. See SEC v. McCarthy, 322 F.3d 659-60 (9th

   Cir. 2003) (finding that fairness and due process require a district court afford a

   respondent the opportunity to be heard before ruling on a Section 78u(e)

   application). To delay this matter would prejudice the SEC by hindering the SEC’s

   investigation, which, in turn, provides ample reason to deny the motion to

   intervene. See Fed. R. Civ. P. 24(b)(3) (“In exercising its discretion, the court

   must consider whether the intervention will unduly delay or prejudice the

   adjudication of the original parties’ rights.”). Gentile relies on his 2019 New Jersey

   action as justification for intervention in this matter. However, that case has been

   dismissed, and whether to permit permissive intervention is within the discretion of

   the Court. See Worlds, 929 F.2d at 595. Accordingly, the undersigned

   recommends that the Motion be denied.

                                   RECOMMENDATION

                 In accordance with the foregoing Report and Recommendation, the

   undersigned respectfully recommends that the Motion to Intervene filed by Guy

   Gentile (DE # 37, 4/4/19) be DENIED.

                 The parties will have fourteen (14) days from the date of being served

   with a copy of this Report and Recommendation within which to file written



                                                12
Case 1:19-mc-20493-UU Document 55 Entered on FLSD Docket 05/31/2019 Page 13 of 13



   objections, if any, with the Honorable Ursula Ungaro, United States District Judge.

   Failure to file objections timely shall bar the parties from a de novo determination

   by the District Judge of an issue covered in the Report and shall bar the parties

   from attacking on appeal unobjected-to factual and legal conclusions contained in

   this Report except upon grounds of plain error if necessary in the interest of justice.

   See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v.

   Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

                 RESPECTFULLY SUBMITTED in Miami, Florida, this 31st day of May,

   2019.

                                      ________________________________
                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                               13
